As filed with the Securities and Exchange Commission on November 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 North Nebraska Avenue, Tampa, FL33614 (Address of principal executive offices) (Zip code) Mitch York 5502 North Nebraska Avenue, Tampa, FL33614 (Name and address of agent for service) 813-238-4800 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period:09/30/2011 Item 1. Schedule of Investments. The CORE Fund Schedule of Investments 9/30/2011 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS - 3.56% Pennsylvania - 3.56% Pennsylvania State Higher Education Assistance Agency 0.694%, 5/1/2046 (a)(b)(c) Pennsylvania State Higher Education Assistance Agency 0.927%, 6/1/2047 (a)(b)(c) TOTAL MUNICIPAL BONDS (Cost $7,825,000) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 79.49% FHLB - 16.15% 0.787%, 06/11/2015 (a) 1.285%, 04/15/2025 (a) 5.250%, 12/11/2020 (b) 5.750%, 06/12/2026 (b) 4.805%, 08/20/2015 5.250%, 09/15/2017 FHLMC - 30.24% 0.269%, 03/30/2015 (a) 0.340%, 01/10/2013 (a) 0.340%, 01/24/2013 (a) 3.525%, 09/30/2019 5.297%, 11/16/2023 5.680%, 02/03/2027 (b) Pool E01489, 4.500%, 11/01/2018 Pool 1B1691, 4.623%, 05/01/2034 (a) Pool 781955, 4.820%, 05/01/2034 (a) Pool G12402, 5.000%, 11/01/2021 Pool C90779, 5.000%, 01/01/2024 Pool G30284, 5.000%, 02/01/2026 Pool N3-1477, 5.000%, 01/01/2038 Pool G12785, 5.500%, 08/01/2017 Pool G11759, 5.500%, 12/01/2018 Pool G13161, 5.500%, 05/01/2023 Pool 847661, 5.762%, 12/01/2036 (a) Pool 1G2084, 5.786%, 08/01/2037 (a) Pool 1N1628, 5.820%, 06/01/2037 (a) Pool C91000, 6.000%, 11/01/2026 Pool D97199, 6.000%, 02/01/2027 Pool G30360, 6.000%, 10/01/2027 Series 3726, 2.000%, 08/15/2020 (b) Series 2776, 4.000%, 01/15/2034 Series 3070, 4.500%, 10/15/2018 Series 2827, 4.500%, 01/15/2023 Series 3499, 4.500%, 08/15/2036 Series 2542, 5.000%, 12/15/2017 Series 3128, 5.000%, 10/15/2027 Series 3187, 5.000%, 02/15/2032 Series 2941, 5.000%, 05/15/2033 Series 3414, 5.000%, 12/15/2036 Series 3349, 6.000%, 09/15/2036 FNMA - 30.20% 0.500%, 09/27/2016 1.000%, 09/02/2014 1.000%, 09/14/2015 1.400%, 09/28/2016 2.000%, 07/27/2018 3.000%, 09/01/2016 5.450%, 10/18/2021 (b) 6.000%, 04/18/2036 (b) Pool 802854, 4.240%, 12/01/2034 (a) Pool 851297, 4.310%, 09/01/2035 (a) Pool 826046, 4.320%, 07/01/2035 (a) Pool 254720, 4.500%, 05/01/2018 Pool 725647, 4.500%, 07/01/2019 Pool 255547, 4.500%, 01/01/2020 Pool 745392, 4.500%, 12/01/2020 Pool 735529, 4.730%, 08/01/2034 (a) Pool 254510, 5.000%, 11/01/2017 Pool 254631, 5.000%, 02/01/2018 Pool 555545, 5.000%, 06/01/2018 Pool 357413, 5.000%, 07/01/2018 Pool 254985, 5.000%, 11/01/2023 Pool 257163, 5.000%, 04/01/2028 Pool 843024, 5.141%, 09/01/2035 (a) Pool 254192, 5.500%, 02/01/2022 Pool 255182, 5.500%, 04/01/2024 Pool 257164, 5.500%, 04/01/2028 Pool 257239, 5.500%, 06/01/2028 Pool AA3303, 5.500%, 06/01/2038 Pool 889634, 6.000%, 02/01/2023 Pool 256752, 6.000%, 06/01/2027 Pool 256962, 6.000%, 11/01/2027 Pool 256651, 6.000%, 03/01/2037 Pool 941676, 6.000%, 05/01/2037 Pool 256890, 6.000%, 09/01/2037 Pool 256946, 6.500%, 10/01/2027 Series 2010-116, 2.000%, 08/25/2020 (b) Series 2011-33, 3.000%, 02/25/2038 Series 2010-149, 3.500%, 11/25/2040 Series 2008-51, 4.500%, 11/25/2022 Series 2004-28, 4.500%, 01/25/2034 Series 2009-3, 5.000%, 01/25/2049 Series 2007-B2, 5.500%, 12/25/2020 Series 2007-42, 5.500%, 01/25/2036 Series 2006-126, 5.500%, 04/25/2036 Series 2001-64, 6.000%, 11/25/2016 Principal Fair Amount Value GNMA - 2.90% Pool 80965, 4.625%, 07/20/2034 (a) Pool 82212, 5.000%, 11/20/2038 (a) Pool 80701, 5.375%, 06/20/2033 (a) Pool 80825, 5.500%, 02/20/2034 (a) Pool 686743, 5.500%, 05/20/2038 Series 2010-113, 2.500%, 02/16/2040 Series 2008-6, 4.250%, 09/20/2037 Series 2010-14, 4.500%, 02/16/2040 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $167,357,614) Contracts (100 shares Fair per contract) Value PURCHASED OPTIONS - 0.11% Call Options - 0.11% U.S Treasury 10-Year Note, Futures Contract Expiration: November 2011, Exercise Price $129.50 $ Expiration: November 2011, Exercise Price $130.50 TOTAL PURCHASED OPTIONS (Cost $210,766) Fair Shares Value SHORT TERM INVESTMENTS - 18.86% Money Market Funds - 18.86% Fidelity Institutional Prime Money Market Portfolio, 0.16% (d) Morgan Stanley Institutional Liquidity Fund - Government Portfolio, 0.01% (d) Morgan Stanley Institutional Liquidity Funds - Prime Portfolio, 0.11% (d) TOTAL MONEY MARKET FUNDS (Cost $41,505,481) Total Investments (Cost $216,898,861) -102.02% Liabilities in Excess of Other Assets - (2.02)% ) TOTAL NET ASSETS - 100.00% $ Footnotes The following information for the Funds is presented on an income tax basis as of September 30, 2011*: Cost of Gross Unrealized Gross Unrealized Net Unrealized Investments Appreciation Depreciation Gain/(Loss) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of September 30, 2011. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources.Such values are approved on a quarterly basis by the Board of Trustees.The total fair value of such securities at September 30, 2011 is $57,549,252 which represents 26.15% of total net assets. (c) Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of September 30, 2011 the value of these investments was $7,825,000 or 3.56% of total net assets. (d) The rate listed is the fund's 7-day yield as of September 30, 2011. THE CORE FUND SCHEDULE OF WRITTEN OPTIONS SEPTEMBER 30, 2011 (Unaudited) Contracts (100 shares Fair PUT OPTIONS - 0.02% per contract) Value U.S. Treasury 10-Year Note, Futures Contract Expiration: November 2011, Exercise Price: $129.50 68 TOTAL OPTIONS WRITTEN (Premiums received $42,330) $ As of September 30, 2011, margin deposits of $90,755 have been pledged in connection with written options and open short futures contracts, a portion of which represents the required collateral for written options contracts. THE CORE FUND SCHEDULE OF SHORT FUTURES CONTRACTS SEPTEMBER 30, 2011 (Unaudited) Number Unrealized of Contracts Depreciation U.S. Treasury 10-Year Note Futures Contract Expiring December 2011 (Underlying Face Amount at Fair Value $42,280,470) $ As of September 30, 2011, margin deposits of $90,755 have been pledged in connection with written options and open short futures contracts, a portion of which represents the required initial margin deposit on open short futures contracts. Summary of Fair Value Exposure at September 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. The Fund has performed an analysis of all existing investments to determine that significance and character of all inputs to their fair value determination. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than the quoted prices included in Level I that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund's assets and liabilities measured at fair value as of September 30, 2011: Level 1 Level 2 Level 3 Total Fixed Income U.S. Government & Agency Obligations $
